COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Henry Elliott Batiste v. The State of Texas

Appellate case numbers:     01-19-00837-CR
                            01-19-00838-CR

Trial court case numbers: 18CR1642
                          18CR1643

Trial court:                10th District Court of Galveston County, Texas

       Appellant, Henry Elliott Batiste, has filed a notice of appeal of two judgments of
conviction by jury for felony offenses of aggravated assault with a deadly weapon and
assault family violence impeding breath or circulation. On April 7, 2020, appellant filed
his Appellant’s Brief in appellate cause number 01-19-00837-CR. On April 8, 2020,
appellant filed his Appellant’s Brief in appellate cause number 01-19-00838-CR. In each
appeal, Appellant also has filed a motion to consolidate the two appeals “for purposes of
briefing, argument and decision.”
       More than ten days have passed since appellant filed the motion and the State has
filed no response. See TEX. R. APP. P. 10.3. We deny the motion to consolidate. See TEX.
R. APP. P. 12.2.
       The State’s deadlines to file an appellee’s brief in each appeal are not extended or
in any other way amended by this order. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: ___/s/ Evelyn V. Keyes_________
                    Acting individually     Acting for the Court


Date: ___April 23, 2020_____